Atkinson, J.
Where a bill of exceptions in a criminal case recites that it is presented “within thirty days from the date of said order overruling said motion for new trial,” and the certificate to the bill of exceptions is signed more than twenty days after such date, and it does not affirmatively appear from either the record or the bill of exceptions that the latter was tendered within twenty days from the date of such judgment, this court is without jurisdiction to entertain such writ of error. Evans v. State, 112 Ga. 763 (38 S. E. 78); Harris v. State, 117 Ga. 13 (43 S. E. 419) ; Glawson v. State, 140 Ga. 14 (78 S. E. 188).

Writ of error dismissed.


All the Justices concur.